ACCEPTED
                                                                                     09-17-00068-CR
                                                                          NINTH COURT OF APPEALS
                                                                                 BEAUMONT, TEXAS
                                                                                  12/13/2017 2:20 PM
                                                                              CAROL ANNE HARLEY
                                                                                              CLERK
                               NO. 09-17-00068-CR

JOHN WESLEY SMITH                *   IN THE COURT OF APPEALS
                                                                   FILED IN
Appellant                        *                          9th COURT OF APPEALS
                                 *                              BEAUMONT, TEXAS
VS.                              *   NINTH DISTRICT       OF12/13/2017
                                                             TEXAS 2:20:53 PM
                                 *                            CAROL ANNE HARLEY
                                                                     Clerk
THE STATE OF TEXAS,              *
Appellee                         *   BEAUMONT, TEXAS

              STATE'S MOTION FOR EXTENSION OF TIME
                       TO FILE STATE'S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW the State of Texas, Appellee, by and through its Assistant

District Attorney of Orange County, Texas, Krispen Walker, and files this State's

Motion for Extension of Time to File Brief, and in support thereof would show the

Court the following:

      1. Name of Trial Court: 163rd District Court
                              Orange County, Texas

      2. Trial Court Style: Cause No. B160460-R; STATE OF TEXAS V. JOHN
      WESLEY SMITH

      3. Offense:       Injury to an Elderly Individual

      4. Punishment Assessed:        Sixty-nine (69) years confinement TDCJ-ID

      5. Present Filing Deadline:    December 13, 2017

      6. Length of extension         30 days
           required:

      7. Number of previous
           extensions:      None
      8.   Good cause of this extension is as follows:

      In the past 30 days, Counsel has displaced from her regular office due to

damage to her office caused by Tropical Storm Harvey. In the meantime, Counsel

has continued to manage her docket including multiple hearings including motions

to suppress and open sentencings.

      WHEREFORE, premises considered, the undersigned counsel respectfully

files this Motion and moves for the requested extension.


                                            Respectfully submitted,
                                            JOHN D. KIMBROUGH
                                            COUNTY ATTORNEY


                                            /s/ Krispen Walker
                                            KRISPEN WALKER
                                            ASSISTANT COUNTY ATTORNEY
                                            ORANGECOUNTY COURTHOUSE
                                            ORANGE, TEXAS 77630
                                            (409) 883-6764
                                            STATE BAR# 00791870
                                            ATTORNEY FOR THE STATE
                         CERTIFICATE OF SERVICE

      I, Krispen Walker, Assistant County Attorney for Orange County, Texas, do

hereby certify that a true and correct copy of the foregoing State’s Motion for

Extension of Time to File the State’s Brief has been served on the Appellant by

sending a copy to Jamie D. Matuska, 2809 Highway 69 North, Nederland, Texas

77627 on this the 13th day of December, 2017.



                                     /s/ Krispen Walker
                                     KRISPEN WALKER
                                     ASSISTANT DISTRICT ATTORNEY
                              NO. 09-17-00068-CR

JOHN WESLEY SMITH                *    IN THE COURT OF APPEALS
Appellant                        *
                                 *
VS.                              *    NINTH DISTRICT OF TEXAS
                                 *
THE STATE OF TEXAS,              *
Appellee                         *    BEAUMONT, TEXAS

                                     ORDER

        On this the ____ day of ___________________, 2017, came to be heard the

State’s Motion for Extension of Time to File Brief in the above styled and numbered

cause, and after due consideration of same finding that good cause exists for the

granting of same;

        IT IS ORDERED, ADJUDGED and DECREED by the court that the time for

filing State’s brief shall be extended to and including _____________________,

2017.

        SIGNED this _____ day of __________________, 2017.



                                            __________________________
                                            JUDGE PRESIDING